DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s Request for Continued Examination received on 07/12/2021.
Claims 2, 3, 5-7, 9, 10, 12-14, 16, 17, 19-23, 26, 27, and 29 are cancelled. 
Claim 31 is newly added. 
Claims 1, 8, 15, 24, 25, 28, and 30 are amended. Claims 1, 4, 8, 11, 15, 18, 24, 25, 28, 30, and 31 are considered in this Office Action. Claims 1, 4, 8, 11, 15, 18, 24, 25, 28, 30, and 31 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejections set forth in this office action. 
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 101 rejection.

Response to Arguments
Applicant’s arguments with respect to the 101 rejection are primarily raised in light of applicant’s amendment. The updated 101 rejection set forth below will address applicant’s amendments. 
Applicant argues that the claim limitations, under their broadest reasonable interpretation, does not cover mathematical concepts (i.e. does not recite a mathematical relationship, formula or calculation) nor methods of organizing human activity (i.e. does not recite any fundamental economic concept or managing commercial/legal or social interactions between people). Furthermore, the claim limitations cannot be practically performed in the human mind, especially as they relate run-time deployment of a virtual network function (VNF) in a network as part of a network service.
The examiner respectfully disagrees. It is first noted that the “deploying, by the system, the VNF in the VNF-based communication network as part of the network service based on the total cost of ownership calculated for the VNF” is not considered part of the abstract idea, but is an additional element  or by a human using “a pen and paper" to be an abstract idea. See MPEP 2106.04(a)(1)(III). The claims are directed to calculating a cost associated with virtual network function based on a list of parameters associated with said virtual network function during a runtime phase (i.e., a period of time), which can be performed using a pen and paper. 
Next applicant argues that with respect to Step 2A, Prong Two, applicant asserts that the claim limitations, which are additional elements beyond the abstract idea, do integrate the abstract idea into a practical application. In particular, the additional elements highlighted above use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, namely by reciting a specific manner for determining whether to deploy a VNF to a network as part of a network service, that is based on a current state of a network and resource requirements for the VNF, as claimed.  
The examiner respectfully disagrees. With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system and non-transitory computer readable medium, deploying by a system [changes].  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Further, “deploying, by the system, the VNF in the VNF-based communication network as part of the network service based on the total cost of ownership calculated for the VNF” amounts to post-solution activity.
Further, the additional elements have been fully considered alone and in combination, however they are directed to the use of generic computing elements (Applicant’s Drawings figure 1 illustrated high 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 8, 11, 15, 18, 24, 25, 28, 30, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1, 4, 8, 11, 15, 18, 24, 25, 28, 30, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1, 4, 24, 25, 28, 30, and 31), the computer program product embodied on a non-transitory computer readable medium (claims 8 and 11), and the system (claims 15 and 18) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are A method, comprising: storing, by a system, a list of parameters to be used for calculating a cost of ownership associated with a virtual network function (VNF by the system, that a decision is to be made of whether to deploy the VNFg, by the system, a current state of the network including available hardware resources and already installed software; determining, by the system based on the current state of the network, a cost of the VNF for each parameter in the list of parameters, the cost being defined according to a standard unit; -3- calculating, by the system, a total cost of ownership associated with the VNF based on the cost determined for each of the parameters in the list of parameters; deploying, by the system, the VNF in the NFV-based communication network as part of the network service, based on the total cost of ownership calculated for the VNF.  Claims 8 and 15 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system and non-transitory computer readable medium, deploying by a system [changes].  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Drawings figure 1 illustrated high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: system and non-transitory computer readable medium, deploying by a system [changes].  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 1) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 4, 11, 18, 24, 25, 28, 30, and 31 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Discussion of Prior Art
Claims 1, 4, 8, 11, 15, 18, 21-25, and 28-30 are objected, but would be allowable if the independent claims were amended in such a way as to overcome the 35 U.S.C. 101 rejection set forth in the action.
Petar Djukic (US Publication 2016/0301579 A1, hereinafter “Djukic”), Alex Drobinsky (US Publication US 2015/0029865 A1, hereinafter “Drobinsky”), Christopher Edwin Morgan (US Publication 2012/0131195 A1, hereinafter “Morgan”), Sumanta Saha (US 2015/0358248 A1, hereinafter “Saha”), Jun Peng (US Publication 2018/0121227 A1, hereinafter “Peng”), Long Li (US Publication 2018/0246757 A1, hereinafter “Li”), and Shintaro Nakano (US Publication 2018/0048523 A1, hereinafter “Nakano”). While Djukic teaches a method and system for storing, by a system, a list of parameters to be used for calculating a cost of ownership associated with a virtual network function (VNF), wherein the list of parameters represents resource requirements of the VNF, determining, by the system, a cost of the VNF for each parameter in the list of parameters, the cost being defined according to a standard unit, calculating, by the system, a total cost of ownership associated with the VNF based on the cost determined for each of the parameters in the list of parameters, and deploying, by the system, the VNF or the network service in the NFV based communication network, based on the total cost of ownership calculated for the VNF or the network service. Drobinsky teaches a list of parameters considered in generating the cost for the VNF which includes an amount of memory required to execute the VNF or the network service for a particular operation, an amount of processing required to execute the VNF or the network service for a particular operation, and a communication bandwidth required to execute the VNF or the network service for a particular operation. Saha teaches during runtime for a VNF making a deployment decision. Peng describes determining the required hardware to employ VNF. Li describes determining the required software to employ VNF and installed software. Nakano describes determining the required database to employ VNF. Morgan teaches cost ownership. None of the above prior art reference explicitly teach that a processor type, a memory type, and a communication interface type of the required hardware, an operating system, a database management system, and a communication system of the required software, determining, by the system, that a decision is to be made of whether to deploy the VNF in a network functional virtualization (NFV)-based communication network; responsive to determining that the decision is to be made, determining, by the system, a current state of the network including available hardware resources and already installed 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20160352634 A1
NETWORK SYSTEM, NETWORK CONTROL METHOD AND CONTROL APPARATUS
ITSUMI; Hayato
US 9800477 B2
Generating a service cost model using discovered attributes of provisioned virtual machines
Burton; Peter H. et al.
US 8713147 B2
Matching a usage history to a new cloud
Ferris; James Michael et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        /SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683